             Case 1:19-cr-00212-VEC Document 270 Filed 11/16/20 USDC
                                                                Page 1SDNY
                                                                       of 1
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                     LAW OFFICE OF              DATE FILED: 11/13/2020

                                Jacob Barclay Mitchell, Esq.
                                      225 Broadway, Suite 2815
                                      New York, New York 10007           MEMO ENDORSED
    TELEPHONE: (212) 204-2574                             E-MAIL: jacobbarclaymitchell@gmail.com
    CELLULAR: (540) 273-3400                              FACSIMILE: (212) 858-7750



                                        November 13, 2020

    Honorable Valerie E. Caproni
    United State District Court
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

           Re:     United States v. Steve Campbell
                   19-cr-212 (VEC)

    Dear Judge Caproni:

           I represent Mr. Steve Campbell in the above referenced-matter. I write to request
    that Mr. Campbell be permitted to have his passport returned to him for the purposes of
    submitting it to the Social Security Administration to secure his disability benefits.
          I have corresponded with his probation officer, Javier Enciso and the
    government. They have no objection to this request.
           Thank you for your consideration.
                                                                    Respectfully,
                                                                    ________/S___________
                                                                    Jacob Mitchell
                                                                    Richard Lind


Application GRANTED.

SO ORDERED.


                           Date: November 13, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
